In an action to recover damages for breach of a stipulation of settlement, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (McCarthy, J.), entered December 27, 1988, as denied their motion for leave to serve an amended complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Given the long and bitter history of litigation between the parties and the plaintiffs’ concession that the claims proposed to be added to the complaint have already been advanced in a pending Federal court action, we discern no error in the Supreme Court’s denial of the motion for leave to serve an amended complaint setting forth additional causes of action sounding in prima facie tort and deprivation of constitutional rights pursuant to 42 USC § 1983. Sullivan, J. P., Lawrence, Rosenblatt and Miller, JJ., concur.